Case 1:20-cv-21707-JEM Document 140 Entered on FLSD Docket 08/11/2021 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                        CASE NO: 20-21707-CIV-MARTINEZ-BECERRA

  RAYMOND JAMES FINANCIAL, INC.,

                 Plaintiff,

  vs.

  FEDERAL INSURANCE COMPANY;
  TRAVELERS CASUALTY AND SURETY
  COMPANY OF AMERICA; GREAT
  AMERICAN INSURANCE COMPANY;
  BEAZLEY INSURANCE COMPANY, INC.; AND
  ST. PAUL MERCURY INSURANCE COMPANY

                 Defendants.


    DEFENDANT FEDERAL INSURANCE COMPANY’S MOTION TO EXTEND TIME
              TO RESPOND TO PLAINTIFF’S DAUBERT MOTION

         Federal Insurance Company (“Federal”) moves this Honorable Court for a 7-day extension

  of time to respond to Plaintiff’s Daubert Motion to Exclude Testimony of Defendants’ Experts

  Gregory Hagarty and Sander Ressler and Memorandum of Law In Support Thereof [ECF NO.

  127] (the “Motion”). In support of its motion, Federal states:

         1.      Federal requests an extension of time to respond to the Motion as lead counsel was

  out on a pre-arranged vacation booked on January 18, 2021. In the interim, co-counsel

  unexpectedly went on maternity three weeks earlier than initially planned. The response is

  currently due on August 13, 2021. In light of these two events, Federal respectfully requests a

  seven (7) day extension of time, up until August 20, 2021, to respond to the Motion. Federal

  requests the extension apply to all Defendant Insurers (“Defendants”) as they are working together

  to file a single, coordinated response.




                                                  1
Case 1:20-cv-21707-JEM Document 140 Entered on FLSD Docket 08/11/2021 Page 2 of 7




                   EVENTS LEADING TO THE FILING OF THIS MOTION

         2.      On April 23, 2020, Plaintiff filed this action seeking insurance coverage under a

  $60 million dollar tower of fidelity bonds. Plaintiff filed its Amended Complaint on July 8, 2020

  [ECF NO. 39] and each defendant timely filed answers and affirmative defenses.

         3.      Due to complex nature of the case, Federal sought leave of court to take the

  depositions of a total of fifteen witnesses in this matter. On May 26, 2021, magistrate Judge John

  J. O’Sullivan (the magistrate formerly assigned to this matter) granted Federal’s request to take

  the additional depositions [ECF NO. 89]. The court thereafter extended the discovery deadline

  until July 21, 2021 [ECF NO. 106].

         4.      On July 30, 2021, Defendants filed their Daubert and Summary Judgment Motions

  under seal. [ECF NO. 128; 129; and 130].

         5.      On July 30, 2021, the court entered an order denying without prejudice Defendants’

  Motion to Exclude Plaintiff’s Experts, ordering Insurers to “file a motion for leave to file under

  seal that sets forth the factual and legal basis for departing from the policy that Court filings are

  public and that describes the information or documents to be sealed [] with as must particularity

  as possible[.]” [ECF NO. 131].

         6.      On August 2, 2021, the Court entered another order, ordering Defendants to do the

  same with respect to their Motion for Summary Judgment. [ECF NO. 132].

         7.      On August 3, 2021, Plaintiff filed a Motion for Extension of Time to File Responses

  to Defendants’ Daubert and Summary Judgment Motions. [ECF NO. 134]. The responses were

  originally due on August 13, 2021, and the Court granted Plaintiffs a fourteen (14) day extension,

  up until August 27, 2021 to file their responses. [ECF NO. 139].

         8.      On August 5, 2021, Defendants conferred with Plaintiff regarding Plaintiff’s

  request to keep Defendant Insurers’ Motion for Summary Judgment and Daubert Motions under
                                                   2
Case 1:20-cv-21707-JEM Document 140 Entered on FLSD Docket 08/11/2021 Page 3 of 7




  Seal. Defendants filed a Joint Motion to Seal Defendants’ Motion to Exclude Plaintiff’s Experts,

  Defendants’ Motion for Summary Judgment, and Defendants’ Statement of Material Facts. [ECF

  NO. 137]. The Court has not yet ruled on the joint motion.

                                    MEMORANDUM OF LAW

         9.      The Federal Rules of Civil Procedure permit extensions of time “for good cause.”

  Fed. R. Civ. P. 6 and 16. “The good cause standard required to modify a scheduling order

  precludes modification unless the schedule ‘cannot be met despite the diligence of the party

  seeking the extension.’” De Varona v. Discount Auto Parts, LLC, 285 F.R.D. 671, 672 (S.D. Fla.

  2012); see also People for Ethical Treatment of Animals, Inc. v. Miami Seaquarium, No. 1:15-cv-

  22692-UU, 2016 WL 7540433 (S.D. Fla. Jan. 21, 2016). Thus, “diligence is the key to satisfying

  the good cause requirement.” De Varona, 285 F.R.D. at 672-73.

         10.     Here, Federal respectfully submits that good cause for an extension of time exists

  because lead counsel had planned for co-counsel to draft responses to the Motion in his absence;

  and co-counsel unexpectedly went on maternity leave three weeks early. Accordingly, this motion

  meets all of the criteria required by the Court for granting an extension of time and the enlargement

  of time is needed for the reasons stated above. See Fed. R. Civ. P. 6 (b) and S.D. Fla. L.R.

  7(A)(1)(j).

         11.     The requested extension is not for the purposes of delay and the extension will not

  prejudice the Parties or unduly extend this case beyond the time required to accommodate the

  scheduling conflict. The matter is currently scheduled for trial during the two-week trial period

  commencing October 25, 2021.

         12.     Therefore, Federal respectfully requests this Court grant a seven-day extension of

  time, up until August 20, 2021, to respond to Plaintiff’s Motion.



                                                   3
Case 1:20-cv-21707-JEM Document 140 Entered on FLSD Docket 08/11/2021 Page 4 of 7




         WHEREFORE, Federal respectfully requests that this Court grant its Motion to Extend

  Time to Respond to Plaintiff’s Daubert Motion, as set forth herein, and together with such other

  and further relief as this Court shall deem appropriate.


                               CERTIFICATE OF CONFERENCE

         Undersigned counsel hereby certifies that in accordance with local rule 7.1(a)(3) they have

  conferred with counsel for Plaintiff in a good-faith effort and counsel does not oppose this motion.

  Dated: August 11, 2021

                                                Respectfully submitted,

                                                s/ Kristina L. Marsh
                                                Kristina L. Marsh, Esq.
                                                Florida Bar No. 0311080
                                                GORDON REES SCULLY MANSUKHANI
                                                601 S. Harbor Island Blvd., Suite 109
                                                Tampa, FL 33602
                                                Telephone (Main): 813-444-9700
                                                Telephone (Direct) 813-523-4937
                                                Facsimile: 813-377-3505
                                                kmarsh@grsm.com
                                                fgude@grsm.com
                                                TampaPleadings@grsm.com
                                                and
                                                Scott L. Schmookler, Esq.
                                                Sarah Riedl Clark, Esq.
                                                GORDON REES SCULLY MANSUKHANI
                                                One North Franklin, Suite 800
                                                Chicago, IL 60606
                                                Telephone: 312-980-6779
                                                sschmookler@grsm.com
                                                srclark@grsm.com

                                                Counsel for Federal Insurance Company




                                                   4
Case 1:20-cv-21707-JEM Document 140 Entered on FLSD Docket 08/11/2021 Page 5 of 7




                                 CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on August 11, 2021, a true and correct copy of the foregoing

  was electronically filed with the Clerk of the Court by using the CM/ECF system and was sent via

  electronic mail to:

  Jason S. Mazer, Esq.
  Florida Bar No. 0149871
  Joshua R. Alhalel, Esq.
  Florida Bar No. 0016320
  CIMO MAZER MARK PLLC
  100 Southeast Second Street, Suite 3650
  Miami, Florida 33131
  Telephone: (305) 374-6481
  Fax: (305) 374-6488
  jmazer@cmmlawgroup.com
  jalhalel@cmmlawgroup.com

  Counsel for Raymond James Financial, Inc.

  Dustin C. Blumenthal, Esq.
  Goldberg Segalla LLP
  222 Lakeview Avenue, Suite 800
  West Palm Beach, FL 33401
  dblumenthal@goldbergsegalla.com
  lparker@goldbergsegalla.com
  Attorney for Defendant, Great American Insurance Company

  Stephen N. Dratch, Esq.
  Franzblau Dratch, P.C.
  354 Eisenhower Pkwy., Plaza One
  P.O. Box 472
  Livingston, NJ 07039
  sdratch@njcounsel.com
  Co-Counsel for Defendant, Great American Insurance Company

  Ryan J. Weeks, Esq.
  Mills Pasckert Divers
  100 N. Tampa St., Suite 3700
  Tampa, FL 33602
  smills@mpdlegal.com
  rweeks@mpdlegal.com
  csoltis@mpdlegal.com
  Attorney for Defendant, Travelers Casualty and Surety Company of America


                                                 5
Case 1:20-cv-21707-JEM Document 140 Entered on FLSD Docket 08/11/2021 Page 6 of 7




  James Miller Kaplan, Esq.
  Kaplan Zeena LLP
  2 S. Biscayne Blvd., Suite 3050
  Miami, FL 33131
  james.kaplan@kaplanzeena.com
  Elizabeth.salom@kaplanzeena.com
  Service@kaplanzeena.com
  Attorney for Defendant, Beazley Insurance Company, Inc.

  Michael Keeley, Esq.
  Clark Hill Strasburger
  901 Main Street, Suite 6000
  Dallas, TX 75202-3794
  mkeeley@clarkhill.com
  jriddle@clarkhill.com
  abrinkley@clarkhill.com
  Co-Counsel for Defendant, Beazley Insurance Company, Inc.




                                               6
            Case 1:20-cv-21707-JEM Document 140 Entered on FLSD Docket 08/11/2021 Page 7 of 7




                                                  GORDON & REES, LLP

                                                  s/Kristina L. Marsh
                                                  Kristina L. Marsh, Esquire
                                                  Florida Bar No.: 0311080
                                                  Primary: kmarsh@grsm.com
                                                  Secondary:fgude@grsm.com
                                                  Secondary: TampaPleadings@grsm.com
                                                  601 S. Harbour Island Blvd., Suite 109
                                                  Tampa, FL 33602
                                                  Telephone (Main): 813-444-9700
                                                  Telephone (Direct): 813-523-4937
                                                  Facsimile: 813-377-3505

                                                  Scott L. Schmookler, Esquire
                                                  Sarah R. Clark, Esquire
                                                  Primary: sschmookler@grsm.com
                                                  Primary: srclark@grsm.com
                                                  1 N. Franklin, Suite 800
                                                  Chicago, IL 60606
                                                  Telephone: (312) 565-1400
                                                  Facsimile: (312) 565-6511

                                                  Attorneys for Defendant,
                                                  Federal Insurance Company




1211057/60398967v.1
                                                    7
